Citation Nr: 1743190	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-07 830	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability (right knee ankylosis).

2.  Entitlement to service connection for a left knee disability (left knee ankylosis).

3.  Entitlement to service connection for supraventricular arrhythmia.



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2015 rating decision in which the RO, inter alia, denied service connection for a right knee condition, a left knee condition, and a heart condition.  In May 2015, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2016.  The AOJ issued supplemental SOCs (SSOCs) on the issues on appeal in April 2017 and June 2017.  

Although the Veteran also initially appealed claims for service connection for bilateral hearing loss and tinnitus in his May 2015 NOD, those claims were subsequently granted in a December 2015 rating decision; thus, his appeal to those claims was fully resolved.

In his February 2016 VA Form 9, the Veteran had requested to appear for a Board hearing to be held at his local VA office.  He has, however, withdrawn his appeal as to issues pending before the Board.  His hearing requested, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704 (e) (2016).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

In a September 2017 statement, prior to the promulgation of a decision in this appeal, the Board received written notification from the Veteran that he wished to withdraw his appeal with respect to the claims for service connection for supraventricular arrhythmia and bilateral knee ankylosis, the only issues on appeal before the Board.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, via a September 2017 statement, has withdrawn the appeal with respect to the only matters currently pending before the Board.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and it must be dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


